Title: From George Washington to Brig. Gen. Anthony Wayne, 22 November 1777 [letter not found]
From: Washington, George
To: Wayne, Anthony

Letter not found: to Brig. Gen. Anthony Wayne, 22 Nov. 1777. A two-page letter in the writing of GW’s aide-de-camp Tench Tilghman and signed by GW was sold in 1935. It reads in part: “Altho’ it is not probable that the Enemy would give us notice of their intentions, I do not think it will be amiss to be in readiness. I would therefore have you put your Division under Arms by day Break and I will direct General Sullivan to do the same, if there is the least move below, our patrolls of Horse will give us notice time enough to be in Germantown before they can do much mischief. . . . See Gen’l Sullivan this Evening and fix the plan and time with him” (American Book-Prices CurrentAmerican Book-Prices Current. New York, 1895–2004., vol. 41 [1935], 668).